                         UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF WISCONSIN

In re   Mary Brown-Lee,                                        Chapter 13
                    Debtor.                                    Case No. 19-28702-KMP


                         ORDER CONTINUING AUTOMATIC STAY


        The Debtor filed a Motion to Extend the automatic stay beyond 30 days under 11 U.S.C.
§ 362(c)(3)(B). Notice of the Motion was provided to all creditors, and a hearing was held on
October 1, 2019, scheduled at 10:00am and held at 10:30am to allow the Debtor’s travel by bus
to the hearing. The Debtor, Debtor’s counsel, Creditor’s counsel for the City of Milwaukee, and
the Trustee appeared. The Creditor objected to the Motion, and the Debtor provided testimony
related to her case in support of her assertion that her case was filed in good faith. After
testimony and argument, and for the reasons more fully stated on the record at the October 1
hearing, the Court finds that the Debtor’s petition was filed in good faith and that there is a
likelihood of the Debtor proposing and completing a confirmable Plan. Accordingly,

        IT IS HEREBY ORDERED: that the Motion is granted, and the automatic stay will
remain in effect as to all creditors, without prejudice to the rights of creditors to seek relief from
the automatic stay.


                                                #####




               Case 19-28702-kmp          Doc 26     Filed 10/01/19       Page 1 of 1
